 
INVESTMENT AGREEMENT
According to certain relocation policies and urban planning and restructuring
carried out by the government of Changxing County, the Investment Agreement is
made and entered in, by and between Party A and Party B on the basis of  open ,
just and amicable negotiation.
 
1. Both Parties:
 
Party A:
Administrative Committee of Changxing Economic Development Zone,
Zhejiang

Address:
No.666 Jingyi Road, Changxing Economic Development Zone

 
Tel: 86(572) - 6023743       Fax；86 (572) -6039109
P.C.  313100
 
Party B: Changxing Chisen Electric Co., Ltd.
 
Legal Representative: Xu Kecheng
 
Address: No.667 Jingyi Road, Changxing Economic Development Zone
Tel: 86(572) - 6267301 Fax；86 (572) -6236588
 
2. Investment Framework
 

 
(1) 
Party B moves out of the original factory site and carries out corporate
relocation acquisition compensation agreement. Party A will be responsible to
provide land for the relocation project in Changxing Economic Development Zone..

 
(2) 
Party B’ construction projects shall comply with industry-orientation, land
planning, construction planning and environmental protection requirements,
establishing and improving environmental protection facilities to effectively
achieve energy saving and pollution reduction.  The allocation of construction
funds must be strictly ensured in accordance with the plan and then complete the
total investment.


 
1

--------------------------------------------------------------------------------

 
 

 
(3)
Party B is likely to get a reward from Party A by strictly carrying out the
agreement. Party A shall adjust the policy support in accordance with Party B’s
performance.

 
(4)
Both sides confirmed, based on the signing of this agreement, Party B will
participate in the “Land Tender, Auction and Listing” activities organized by
Changxing County Land and Resources Bureau

 
3. Project Description
Relocation Project Construction of Changxing Chisen Electric Co., Ltd. (the
specific construction project should be approved by Party A)
 
Intended land:
The project site is situated in the east of Jingsi Road and the north of Taihu
Avenue (with sketch) in Changxing Economic Development Zone. The scope of
planning area of the parcel is about 136.35 mu, of which the area inside the red
line about 118.74 mu; the area for public land use is about 17.61 mu. The area
of the parcel will be subjected to “Land Tender, Auction and Listing” area.  In
case the land planning and restructuring happens, or exists any other situations
which prevent the continuation of the project, both party should choose the
alternative parcel.
The area on the certificate is equal to the area inside the red line.
 
4. Investment Scale and Economic benefits
Total investment:
The total investment is RMB300 million yuan
Economic benefits:
The tax into the Treasury of relocation project in 2012 will reach over RMB12.08
million yuan; Party B’s project tax into the Treasury in 2013 will reach reached
100 million yuan.

 
2

--------------------------------------------------------------------------------

 
 
5. Land Description
The land should be delivered by the current status. Party A should provide the
surrounding public (main) roads, water supply, drainage (rain), sewage
discharge, electricity (electricity infrastructure) line in place.
 
6. The Acquisition of Land Use Right
The land will be deemed as a public transfer and Party B shall pay the land
transfer amount, contract tax and other fees at market price. The land
prepayment paid by Party B to Party A shall be converted into the equal land
transfer amount and the gap shall be paid by Party B. If the land prepayment
paid is higher than the land transfer land prepayment, which will be settled on
land prepayment.
 
7. Land Prepayments
To ensure a smooth land transfer and construction in accordance with planning
projects, Party B should pay the land prepayment in advance. Pricing: land area
within the red line by 200 thousand / mu; public land area within the scope of
planning  line at 100 thousand / mu, a total of RMB 25.509 million
yuan.  Prepayment will be calculated by the actual area.
Prepayment Terms:
Party B shall pay 20% of the prepayment within 7 days starting from the date of
signing as a performance bond, pay 85% of land prepayment (including performance
bonds) within 30 days.  The balance will be paid off before “Land Tender,
Auction and Listing”.  The funds paid by Party B above can be partly offset by
Party A’s buy-back fund.
 
Payment Account:
Please wire the land prepayment to the account below:


 
Account name: 
Changxing Yongxin Construction & Development Company Limited

 
Bank name: 
Changxing Xianqian street branch, Industrial and Commercial Bank of China


 
3

--------------------------------------------------------------------------------

 
 
Account number: 1205270409200011663
 
8.  Land Development and Utilization
 
Commencement Date
The relocation project will begin within 5 months from the signing of the
agreement.
 
Planned Construction Period and Operation Starting Time:
The construction project shall be completed within two (2) years from the
signing of the agreement.
 
Construction Requirement:
Volume ratio is not less than 1.2; auxiliary building covers an area not more
than 7%; the east part of the public land within the planning line will be for
Party B’s use, but it should be consistent with the planning of the Economic and
Development Zone.
Party B shall abide by laws and government regulations and strictly construct in
accordance with the land drawings and planning proposal.
 
Operation Time:
The construction project will be launched into operation in 2012.
 
4

--------------------------------------------------------------------------------


 
9. Special Clauses
 
Party B:
 
(1)           Party B promises the relocation project tax into the Treasury in
2012 will reach over RMB12.08 million; the project tax into the Treasury in the
Economic and Development Zone in 2013 will reach RMB 100 million.
(2)           Due to the policy support reasons, which result in the project not
being approved; Party A can terminate the agreement.
(3)           Party B has fully understood and accepted the content and
regulations listed in this agreement and Changxing Economic Development Zone
Industrial Project Access Management Regulations
 
Party A:
Party A hereby declares the following:
(1)           Party A shall assist Party B acquire all necessary certificates
and approval process.
(2)           Party A shall coordinate, deal with project construction and the
problems arising from the rural area and related department during the normal
operation course in a timely fashion.  Party A shall try to maintain the normal
operation and legitimate rights and interests and create a favorable external
environment.
 
10. Breach Liabilities:
(1)           Due to Party B’s failure to pay the advance of land, Party A
reserves the right to request Party B to continue paying or may cancel the
agreement and can receives 3 ‰ penalty per day according to the expired date.
(2)           Party A may terminate the agreement, if the commencement date of
the relocation project exceeds the agreed start date, or due to Party B’s
failure to perform other agreed clauses, and such failure continues after Party
B has been notified twice, Party A may terminate the agreement. If Party B
breaches the agreement, Party A can adjust supporting policy.
(3)           As prescribed in document with Certificate number: CZBF [2008] 62,
both  sides agreed to perform in accordance with regulations.

 
5

--------------------------------------------------------------------------------

 
 
11.  Jurisdiction
 
Where a labor dispute between the parties takes place during the performance of
this Contract, the parties concerned may seek for a settlement through
consultation; or either party may apply to the local people's court.
 
12. Miscellaneous
 
The following appendices are mainly comprised of:
 
 
Appendix 1: Project application report and related approved documents.

 
Appendix 2:  Project funded and project building plan

 
Appendix 3:  Construction layout proposal

 
This agreement is an investment agreement; which can not be deemed as a basis
for getting the land. Party B shall acquire the land use right for construction
through market.
 
This agreement will become effective after Party B pays the performance bond
within 7 days after the agreement signed and sealed by both parties.
 
This Agreement shall be in sextuplicate copies with equal legal force.
Each Party holds three copies.
 
Party A:
Administrative Committee of Changxing Economic Development Zone,
Zhejiang

Legal Representative:
 
Party B: Changxing Chisen Electric Co., Ltd.
Legal Representative: Xu Kecheng
 
This Agreement is made and entered into as of August 20, 2010 in Changxing
County, Zhejiang Province.

 
6

--------------------------------------------------------------------------------

 